Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 02/22/2019. Claims 1-20 are currently pending and examined below.
Claim Objections
Claim 13 is objected to because of the following informalities: 
In claim 13, "the of range" should write "the range".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The independent claims 1 and 19 do not draw a transmitter (s). 
Claims 2-18 are rejected due to claim dependency. The independent claims are directed to one or more receivers and do not claim a transmitter (s).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected on the ground of a statutory type (35 U.S.C. 101) double patenting over claims 1-20 of application 17/148397.
Take claims 1 and 19 as example, claims 1 and 19 on the application 16/283179 are still read on the claims 1 and 19 on the application 17/148397(the difference is in the bold text).

Instant, Application No. 16283179
Application No. 17/512576
Claim 1
A light detection and ranging (LIDAR) core comprising: 
 one or more receivers configured to of a frequency band to produce chirps 
a signal processor configured to determine a range and velocity of a 

Claim 19
A method of light detection and ranging comprising: 
producing multiple simultaneous measurements of first and second beat frequencies per sweep of of a frequency band to produce chirps, from 
determining a range and velocity of the target from the multiple simultaneous measurements of the first and second beat frequencies per sweep of the sweeps.

Claim 1
A light detection and ranging (LIDAR) core comprising: an active optical circuit configured to generate first and second transmitted optical beams that are independently modulated and launched towards a target, and detect first and second return optical beams into which light incident upon the target is collected, at least the first transmitted optical beam being frequency modulated with sweeps of a frequency band to produce chirps, each sweep of the sweeps being divisible into multiple sub-sweeps over respective sub-bands of the frequency band; 
receivers configured to produce multiple simultaneous measurements of first and second beat frequencies per sweep of the sweeps, from the first and second transmitted optical beams and the first and second return optical beams, and including a simultaneous measurement of the first and second beat frequencies per sub-sweep of the multiple sub- sweeps; and 
a signal processor configured to determine a range and velocity of the target from the multiple simultaneous measurements of the first and second beat frequencies per sweep of the chirps.



Claim 19
A method of light detection and ranging comprising: generating first and second transmitted optical beams that are independently modulated and launched towards a target, and detecting first and second return optical beams into which light incident upon the target is collected, at least the first transmitted optical beam being frequency modulated with sweeps of a frequency band to produce chirps, each sweep of the sweeps being divisible into multiple sub-sweeps over respective sub-bands of the frequency band; simultaneously measuring and thereby 
producing multiple simultaneous measurements of first and second beat frequencies per sweep of the sweeps, from the first and second transmitted optical beams and the first and second return optical beams, and including a simultaneous measurement of the first and second beat frequencies per sub- sweep of the multiple sub-sweeps; and 
determining a range and velocity of the target from the multiple simultaneous measurements of the first and second beat frequencies per sweep of the sweeps.






                  
   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 11, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Sebastian et al. (US 20060203224 A1).
Regarding claim 1, Sebastian teaches a light detection and ranging (LIDAR) core comprising: 

one or more receivers configured to of a frequency band to produce chirps 
 a signal processor configured to determine a range and velocity of a 
Regarding claim 2, Sebastian teaches the LiDAR core of claim 1, wherein the multiple simultaneous measurements are produced from first and second transmitted optical beams (para [14]: lines 4-9. See also, [39]: lines 1-9 and [40]), wherein at least one of the first and second transmitted optical beams has a sine, triangle or sawtooth waveform (para [2]-[4]).
Regarding claim 3, The LiDAR core of claim 1, wherein the sweeps of the chirps alternate up- sweeps and down-sweeps in which frequency respectively increases and decreases (para [2]-[4]), and the up- sweeps, the down-sweeps, or the up-sweeps and the down-sweeps have unequal chirp rates (para [42]).
Regarding claim 6, Sebastian teaches the LiDAR core of claim 2 [[1]], wherein the second transmitted optical beam has a constant frequency over each sweep of the sweeps of the frequency band (para [22], [63]: lines 1-3), and 
wherein the first beat frequency is a sweep beat frequency produced, in part, from the first transmitted optical beam , in part, from the second transmitted optical beam 
Regarding claim 11, Sebastian teaches the LiDAR core of claim 1, wherein the signal processor being configured to determine the range and velocity of the target includes being configured to determine first and second averages of respectively the first and second beat frequencies from the multiple simultaneous measurements, and determine a sweep value of range and velocity from the first and second averages, and per sweep of the sweeps (para [64]-[66]).
Regarding claim 19, Sebastian teaches a method of light detection and ranging comprising: 

of a frequency band to produce chirps, from 
determining a range and velocity of the target from the multiple simultaneous measurements of the first and second beat frequencies per sweep of the sweeps (para [23]-[25]. See also, Fig. 2, para [57]-[58]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7-10, 12-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 20060203224 A1) in view of Roos et al. (US 20200241139 A1).
Regarding claim 4, Sebastian fails to teach but Roos the LiDAR core of claim 1, wherein each sweep of the sweeps is divisible into multiple sub-sweeps over respective, partially-overlapping sub-bands of the frequency band (Figs. 4A-B, Para [55], [63] In some examples, temporal segments of multiple interference signals which coincide and/or overlap in time may be processed together).
It would have been obvious to combine Sebastian’s Lidar system with Roos because it does no more than predictable results of improving the measurement duty cycle and range resolution, and/or allowing for more flexible processing, and/or enabling improved detection of more distant objects.
Regarding claim 5, Sebastian fails to teach but Roos the LiDAR core of claim 1, wherein each sweep of the sweeps is divisible into multiple sub-sweeps over respective, non-overlapping sub-bands of the frequency band (Figs. 4A-B, Para [55], [63] Processing of multiple temporal segments to determine an object velocity may be performed by differencing the beat note frequency from an interference signal segment from an up chirp with the beat note frequency from an interference signal segment from a down chirp. For this and other examples, the interference signal segments may or may not overlap in time).
It would have been obvious to combine Sebastian’s Lidar system with Roos because it does no more than predictable results of improving the measurement duty cycle and range resolution, and/or allowing for more flexible processing, and/or enabling improved detection of more distant objects, reducing errors and noises.
Regarding claim 7, Sebastian teaches the LiDAR core of claim 2 [[1]], wherein the second transmitted optical beam is frequency modulated with opposite sweeps of the frequency band to produce antiphase chirps (para [9]: lines 1-9, [42] The first chirp rate and the second chirp rate may create a counter chirp between first laser beam 240 and second laser beam 246), wherein the sweeps and the opposite sweeps include respectively an up-sweep and a down- sweep in which frequency respectively increases and decreases (para [2]-[4], [9]), and the first and second beat frequencies include respectively up-sweep and down-sweep beat frequencies (para [2]-[4], [9]. The two laser sources may be counter chirped, or, in other words, the two frequencies may be chirped such that while a frequency of one of the laser sources is ascending toward an upper frequency, the other is descending toward a lower frequency, and vice versa. It would have been obvious that the first and second beat frequencies from the first and second lasers include respectively up-sweep and down-sweep beat frequencies),  
Sebastian fails to explicitly teach each sweep of the sweeps and the opposite sweeps being divisible into 
It would have been obvious to combine Sebastian’s Lidar system with Roos because it does no more than predictable results of compensating o Doppler errors and/or speckle noise, improving the measurement duty cycle and range resolution.
Regarding claim 8, Sebastian, as modified in view of Roos, teaches the LiDAR core of claim 7, wherein the sweeps alternate first up-sweeps and second down-sweeps, and the opposite sweeps alternate first down-sweeps and second up- sweeps (Sebastian, para [9]: lines 1-9), and 
wherein at least one of the first up-sweeps and first down-sweeps, first up-sweeps and second up-sweeps, first down-sweeps and second down-sweeps, or second down-sweeps and second up- sweeps have equal chirp rates (Sebastian, para [43]: lines 1-2).
Regarding claim 9, Sebastian, as modified in view of Roos, teaches the LiDAR core of claim 7, wherein the sweeps alternate first up-sweeps and second down-sweeps, and the opposite sweeps alternate first down-sweeps and second up- sweeps (Sebastian, para [9]: lines 1-9, [42]), and 
3wherein at least one of the first up-sweeps and first down-sweeps, first up-sweeps and second up-sweeps, first down-sweeps and second down-sweeps, or second down-sweeps and second up- sweeps have unequal chirp rates (Sebastian, Para [42]).
Regarding claim 10, Sebastian fails to teach but Roos teaches The LiDAR core of claim 1, wherein the signal processor being configured to determine the range and velocity of the target includes being configured to determine multiple sub-sweep values of range and velocity from the multiple simultaneous measurements, and per sweep of the sweeps (para [61], [63]).
It would have been obvious to combine Sebastian’s Lidar system with Roos because it does no more than predictable results of improving the measurement duty cycle and range resolution, and/or allowing for more flexible processing, and/or enabling improved detection of more distant objects.
Regarding claim 12, Sebastian fails to teach but Roos teaches the LiDAR core of claim 1, wherein the signal processor being configured to determine the range and velocity includes being configured to determine the range and velocity of the target over multiple of the sweeps (Para [14], [57]-[58], [63]: lines 29-34), and 
wherein the signal processor is further configured to produce a multi-dimensional representation of the target from the range and velocity of the target over the multiple of the sweeps (Since the processor may determine a distance and speed of an object based on multiple temporal segments of the inference signal it would have been obvious that the processor is configured to produce a multi-dimensional representation of the target).
It would have been obvious to combine Sebastian’s Lidar system with Roos because it does no more than predictable results of improving the measurement duty cycle and range resolution, and/or allowing for more flexible processing, and/or enabling improved detection of more distant objects.
Regarding claim 13, Sebastian, as modified in view of Roos, teaches the LiDAR core of claim 12, wherein the signal processor being configured to determine the of range and velocity of the target includes being configured to determine multiple sub-sweep values of range and velocity from the multiple simultaneous measurements, and per sweep over the multiple of the sweeps (Figs. 4A-B, para [58], [61]-[63]).
It would have been obvious to combine Sebastian’s Lidar system with Roos because it does no more than predictable results of improving the measurement duty cycle and range resolution, and/or allowing for more flexible processing, and/or enabling improved detection of more distant objects.
Regarding claim 14, Sebastian, as modified in view of Roos, teaches the LiDAR core of claim 12, wherein the signal processor being configured to determine the range and velocity of the target includes being configured to determine first and second averages of respectively the first and second beat frequencies from the multiple simultaneous measurements (Sebastian, para [61], [63]), and 
determine a sweep value of range and velocity from the first and second averages, and per sweep over the multiple of the sweeps (Sebastian, para [61], [63]).
Regarding claim 15, Sebastian, as modified in view of Roos, teaches the LiDAR core of claim 14, wherein the signal processor being configured to determine the range and velocity of the target further includes being configured to determine multiple sub-sweep values of range and velocity from the multiple simultaneous measurements, there being at least the sweep value and the multiple sub-sweep values of range and velocity per sweep over the multiple of the sweeps (Roos, Figs. 4A-B, para [58-[59]], [61]-[63]).
It would have been obvious to combine Sebastian’s Lidar system with Roos because it does no more than predictable results of improving the measurement duty cycle and range resolution, and/or allowing for more flexible processing, and/or enabling improved detection of more distant objects.
Regarding claim 20, Sebastian, as modified in view of Roos, teaches the method of claim 19, wherein determining the range and velocity of the target includes determining multiple sub-sweep values of range and velocity from the multiple simultaneous measurements, and per sweep of the sweeps (Roos, Figs. 4A-B, para [58], [61]-[63]).
It would have been obvious to combine Sebastian’s Lidar system with Roos because it does no more than predictable results of improving the measurement duty cycle and range resolution, and/or allowing for more flexible processing, and/or enabling improved detection of more distant objects.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 20060203224 A1) in view of Daniel G. et al. (US 20150177379 A1).
Regarding claim 18, Sebatian teaches a light detection and ranging (LIDAR) system comprising the LiDAR core of claim 1, and further comprising: an optical scanning system configured to steer the first and second transmitted optical beams to scan a scene according to a scanning pattern with a corresponding scan period (para [53]-[54]).
Sebastian fails to teach 5wherein each sweep of the sweeps has a sweep time that matches the scan period. However, Daniel G. in fig. 41, para [196] shows multiple consecutive scans (using a single up and down-chirp laser) for moving or oscillating targets"
It would have been obvious to combine Sebastian’s Lidar system with Daniel G. because it does no more than predictable results of more accurately determining the relative position between the vehicle and the object (reduce errors).


Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.      
       The following is a statement of reasons for the indication of allowable subject matter.      
Regarding claim 16, the prior art of record, either individually or in combination, fails to fairly teach the following element, along with all other claimed features:  wherein for at least one of the multiple of the sweeps, the signal processor is further configured to produce a custom simultaneous measurement of the first and second beat frequencies for a custom sub-sweep from adjacent ones of the multiple samples across more than one of the sub- sweeps, and 
wherein the signal processor being configured to determine the range and velocity of the target further includes being configured to determine a custom sub-sweep value of range and velocity from the custom simultaneous measurement, there being at least the sweep value and the custom sub-sweep value of range and velocity for the at least one of the multiple sweeps     
claim 17 is allowed due to dependency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Kendall et al. (US 20190383907 A1), teaches acceleration-based fast soi processing
Pillet et al. (US 20190331796 A1), teaches method for processing a signal from a coherent lidar in order to reduce noise and related lidar system
Michael et al. (US 9784560 B2), teaches length metrology apparatus and methods for suppressing phase noise-induced distance measurement errors
Sebastian et al. (US 20140064555 A1), teaches System and Method for Increasing Resolution of Images Obtained from A Three-Dimensional Measurement System
Thomas et al. (US 20110051146 A1), teaches interferometric distance-measuring method with delayed chirp signal and such an apparatus
Anthony Slotwinski (US 7139446 B2), teaches Compact Fiber Optic Geometry for A Counter-chirp FMCW Coherent Laser Radar
OhCheol HEO (US 20190179012 A1) teaches apparatus and method for detecting target
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645